Citation Nr: 0619200	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection right ear hearing loss.

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to an initial disability evaluation for left 
ear hearing loss, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for eustachian tube dysfunction.

5.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis and sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for right ear hearing loss and conjunctivitis, and 
granted service connection for left ear hearing loss 
(noncompensable evaluation), peripheral vestibular disorder 
(10 percent evaluation), and allergic rhinitis/sinusitis 
(noncompensable evaluation).  

In its August 2001 rating decision, the RO also granted 
service connection for a scar of the right knee and assigned 
a noncompensable evaluation.  However, the veteran did not 
perfect an appeal as to this issue and it is therefore not on 
appeal.  

The issues of entitlement to initial increased ratings for 
left ear hearing loss, eustachian tube dysfunction, and 
allergic rhinitis/sinusitis addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence fails to show that the veteran currently 
has right ear hearing loss for VA compensation purposes.

2.  Medical evidence fails to show that the veteran currently 
has conjunctivitis.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Conjunctivitis was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in November 2003 and January 2005 
letters.  Collectively, these letters informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate the 
claims being decided herein, the information required from 
him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
VA Outpatient Clinics in Pensacola and Ft. Walton Beach, and 
private medical evidence from Bay Internal Medicine.  It 
appears that all obtainable evidence identified by the 
veteran relative to his service connection claims has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his service connection claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Sensorineural hearing loss may be presumed to have been 
incurred during service if it is manifest to a degree of 10 
percent or more within the first year following service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


1.  Service Connection Claim for Right Ear Hearing Loss 

The veteran asserts that he is entitled to service connection 
for right ear hearing loss, which he attributes to noise 
exposure while flying helicopters in the military.  However, 
the Board notes that there is no objective evidence showing 
that the veteran currently has right ear hearing loss, as 
defined under 38 C.F.R. § 3.385.  Significantly, on February 
2001 VA audiological examination, the veteran's right ear 
hearing was essentially normal.  There was no evidence of 
pure tone thresholds of 40 decibels or greater at the 
specified frequencies, or pure tone thresholds 26 decibels or 
greater for at least 3 of the specified frequencies.  See 38 
C.F.R. § 3.385.  Review of the remaining evidence of record 
fails to show a diagnosis of right ear hearing loss. 

The Board acknowledges that service connection is currently 
in effect for hearing loss of the left ear, however, there is 
simply no evidence showing that the veteran currently has 
hearing loss of the right ear.  Without objective evidence of 
a current right hearing loss disability, the veteran's 
service connection claim for such disability must fail.  See 
Brammer, supra. 


II.  Service Connection Claim for Conjunctivitis

The veteran asserts that he is entitled to service connection 
for conjunctivitis.  

According to a January 1995 service medical record, the 
veteran had an episode of conjunctivitis which resolved with 
treatment.  Notwithstanding, there is no evidence showing 
that the veteran currently has conjunctivitis.  A February 
2001 VA examiner noted that the veteran did have an acute 
episode of conjunctivitis that resolved with treatment.  On 
February 2001 examination, there was no evidence of 
conjunctival inflammation.  In March 2001, the veteran 
received treatment for blepharitis and preseptal cellulitis; 
according to the associated medical records, there was no 
evidence of conjunctivitis.  Without evidence showing the 
presence of conjunctivitis, the veteran's service connection 
claim must be denied.  See Brammer, supra.
The Board recognizes the veteran's opinions to the effect 
that he currently has right ear hearing loss and 
conjunctivitis, however, his opinions are without probative 
value because the evidence does not show that he possesses 
the medical expertise necessary to diagnose or determine the 
etiology of a medical disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claims for right ear 
hearing loss and conjunctivitis must be denied.  As the 
preponderance of the evidence is against the veteran's claims 
for service connection, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for conjunctivitis is 
denied.


REMAND

On review, the Board finds that additional development is 
necessary prior to deciding the veteran's increased rating 
claims. 

According to an April 2006 brief, the veteran's 
representative essentially stated that the veteran's left ear 
hearing loss, eustachian tube dysfunction, and allergic 
rhinitis/sinusitis have worsened since the last VA 
examinations conducted in February 2001.  The representative 
suggested that the evidence of record is too old to 
adequately evaluate pertinent disabilities.  Given that the 
veteran's last VA examinations were conducted in February 
2001, the Board concurs with the veteran's representative 
that contemporaneous VA examinations are necessary in order 
to assess the current severity of service-connected left ear 
hearing loss, eustachian tube dysfunction, and allergic 
rhinitis/sinusitis. 

The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 
4.2 (2005).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiological examination to assess the 
current severity of his hearing loss.  An 
examination for hearing impairment for VA 
purposes must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examination will be conducted 
without the use of hearing aids.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
eustachian tube dysfunction.  The 
examiner should review the claims folder 
prior to the examination.  All indicated 
tests and studies should be performed, 
and all pertinent findings should be 
reported in detail.  The examiner should 
indicate whether the veteran's eustachian 
tube dysfunction is manifested by 
dizziness and occasional staggering.  A 
complete rationale should be provided.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of service-connected allergic 
rhinitis/sinusitis.  The examiner should 
review the claims folder prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail. 

If a diagnosis of allergic rhinitis is 
rendered, the examiner should identify 
any polyps and indicate with respect to 
each nasal passage whether there is 
complete obstruction, more than 50-
percent obstruction or less than 50-
percent obstruction.

If a diagnosis of sinusitis is rendered, 
the examiner should discuss whether there 
is evidence of one or two incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six 
non-incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting.  A 
complete rationale for any opinion 
expressed should be provided.  

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the increased rating claims 
currently on appeal.  All applicable laws 
and regulations should be considered. If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


